Exhibit 10.2

GUARANTEE AND CONTRIBUTION AGREEMENT (this “Agreement”) dated as of October 20,
2006, among CONVERGYS CORPORATION, an Ohio corporation (the “Borrower”), each of
the subsidiaries of the Borrower that is listed on Schedule I hereto or that
becomes a party hereto after the date hereof (each such subsidiary,
individually, a “Guarantor” and, collectively, the “Guarantors”) and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders (as defined in the Credit Agreement referred to below).

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of October 20, 2006 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent, CITICORP USA, INC., as Syndication
Agent, and DEUTSCHE BANK AG, NEW YORK BRANCH and PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents. Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The Lenders have agreed to make Loans to the Borrower pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement. Each of
the Guarantors is a Subsidiary and acknowledges that it will derive substantial
benefit from the making of the Loans by the Lenders. The obligations of the
Lenders to make Loans are conditioned on, among other things, the execution and
delivery by the Guarantors of a Guarantee and Contribution Agreement in the form
hereof. As consideration therefor and in order to induce the Lenders to make
Loans, the Guarantors are willing to execute this Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1. Guarantee. Each Guarantor unconditionally guarantees
(the ”Guarantee”), jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, (a) the due and punctual payment by the
Borrower of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether such interest is
allowed or allowable as a claim in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether such monetary obligations are allowed or allowable as a
claim in such proceeding), of the Borrower to the Lenders under the Credit
Agreement and the other Loan Documents, (b) the due and punctual performance of
all covenants, agreements, obligations and liabilities of the Borrower under or
pursuant to the Credit Agreement and the other Loan Documents, (c) the due and
punctual payment and performance of all the covenants,



--------------------------------------------------------------------------------

agreements, obligations and liabilities of each other Guarantor under or
pursuant to this Agreement and the other Loan Documents and (d) the due and
punctual payment and performance of all obligations of the Borrower under each
Hedging Agreement entered into with any counterparty that was a Lender (or an
Affiliate thereof) at the time such Hedging Agreement was entered into (all the
monetary and other obligations described in the preceding clauses (a) through
(d) being collectively called the “Obligations”). Each Guarantor further agrees
that the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon the
Guarantee notwithstanding any extension or renewal of any Obligation.

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
the Borrower of any of the Obligations, and also waives notice of acceptance of
the Guarantee and notice of protest for nonpayment. To the fullest extent
permitted by applicable law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Administrative Agent or any other
Lender to assert any claim or demand or to enforce or exercise any right or
remedy against the Borrower or any other Guarantor under the provisions of the
Credit Agreement, any other Loan Document or otherwise or (b) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement, any other Loan Document, any Guarantee or any
other agreement, including with respect to any other Guarantor under this
Agreement.

SECTION 3. Guarantee of Payment. Each Guarantor further agrees that the
Guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Lender to any of the security held for payment of the Obligations
or to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Lender in favor of the Borrower or any other
Person.

SECTION 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any other
Lender to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document or any other agreement, by any law or
regulation of any jurisdiction or any other event affecting any term of the
Obligations, by any waiver or modification of any provision of any thereof, by
any default, failure or delay, wilful or otherwise, in the performance of the
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of each Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations) or which would
impair or eliminate any right of such Guarantor to subrogation.

 

2



--------------------------------------------------------------------------------

SECTION 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of the Borrower or the unenforceability of the Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower or any other circumstances that might constitute a
defense of the Borrower or any Guarantor, other than the indefeasible payment in
full in cash of all the Obligations. The Administrative Agent and the Lenders
may, at their election, compromise or adjust any part of the Obligations, make
any other accommodation with the Borrower or any other Guarantor or exercise any
other right or remedy available to them against the Borrower or any other
Guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent that all the Obligations have been
indefeasibly paid in full in cash. Pursuant to applicable law, each of the
Guarantors waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Guarantor.

SECTION 6. Agreement to Pay. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other Lender
has at law or in equity against any Guarantor by virtue hereof, upon the failure
of the Borrower or any other Guarantor to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent or such other Lender as
designated thereby in cash the amount of such unpaid Obligations.

SECTION 7. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 9), the Borrower agrees that in the event a payment shall be
made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and, until such indemnification
obligation shall have been satisfied, such Guarantor shall be subrogated to the
rights of the person to whom such payment shall have been made to the extent of
such payment.

SECTION 8. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 9) that, in the event a payment shall be
made by any other Guarantor under this Agreement, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 7, the Contributing Guarantor shall, to the extent the
Claiming Guarantor shall not have been so indemnified by the Borrower, indemnify
the Claiming Guarantor in an amount equal to the amount of such payment,
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 22, the date of the Supplement
hereto executed and delivered by such Guarantor) and the

 

3



--------------------------------------------------------------------------------

denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 22, the date of the Supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 8 shall be subrogated to the rights of such
Claiming Guarantor under Section 7 to the extent of such payment.

SECTION 9. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of the Guarantors under Sections 7 and 8 and all other
rights of indemnity, reimbursement, contribution or subrogation under applicable
law or otherwise shall be fully subordinated and junior in right of payment to
the prior indefeasible payment in full in cash of all the Obligations. In
addition, any indebtedness of the Borrower now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the prior payment in
full in cash of all the Obligations. If any amount shall erroneously be paid to
any Guarantor on account of (a) such subrogation, contribution, reimbursement,
indemnity or similar right or (b) any such indebtedness of the Borrower, such
amount shall be held in trust for the benefit of the Lenders and shall forthwith
be paid to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents. No failure on the part of the Borrower or any Guarantor to make
the payments required by Sections 6, 7 or 8 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.

SECTION 10. Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Lenders will have any duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.

SECTION 11. Representations and Warranties. Each of the Guarantors represents
and warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement are true and correct.

SECTION 12. Termination. This Agreement, including the Guarantees, (a) shall
terminate when all the Obligations have been indefeasibly paid in full in cash
and the Lenders have no further commitment to lend under the Credit Agreement
and (b) shall continue to be effective or be reinstated, as the case may be, if
at any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Lender or any Guarantor upon the bankruptcy or
reorganization of the Borrower, any Guarantor or otherwise.

SECTION 13. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall

 

4



--------------------------------------------------------------------------------

be deemed to include the successors and assigns of such party, and all
covenants, promises and agreements by or on behalf of the parties that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns. This Agreement shall become
effective as to the Borrower or any Guarantor, as the case may be, when a
counterpart hereof executed on behalf of the Borrower or a counterpart hereof
(or a Supplement referred to in Section 22) executed on behalf of such
Guarantor, as the case may be, shall have been delivered to the Administrative
Agent, and a counterpart hereof (or a Supplement referred to in Section 22)
shall have been executed on behalf of the Administrative Agent, and thereafter
shall be binding upon the Borrower, such Guarantor and the Administrative Agent
and their respective successors and assigns, and shall inure to the benefit of
the Borrower, such Guarantor, the Administrative Agent and the other Lenders,
and their respective successors and assigns, except that neither the Borrower
nor any Guarantor shall have the right to assign its rights or obligations
hereunder or any interest herein (and any such attempted assignment shall be
void). This Agreement shall be construed as a separate agreement with respect to
each Guarantor and may be amended, modified, supplemented, waived or released
with respect to any Guarantor without the approval of the Borrower or any other
Guarantor and without affecting the obligations of the Borrower or any other
Guarantor hereunder.

SECTION 14. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Guarantor in exercising any power or right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent or any
Guarantor hereunder and of the other Lenders under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower or any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower or any
Guarantor in any case shall entitle the Borrower or such Guarantor to any other
or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrower, the Guarantors with respect to which such waiver, amendment or
modification relates and the Administrative Agent, with the prior written
consent of the Required Lenders (except as otherwise provided in the Credit
Agreement).

SECTION 15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 16. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Borrower.

 

5



--------------------------------------------------------------------------------

SECTION 17. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Borrower and each Guarantor herein
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Administrative Agent, the other
Lenders and each Guarantor, shall survive the making by the Lenders of the Loans
regardless of any investigation made by the Lenders or on their behalf and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any other fee or amount payable under this Agreement or
any other Loan Document is outstanding and unpaid and as long as the Commitments
have not been terminated.

(b) In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 18. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 13. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 19. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

SECTION 20. Jurisdiction; Consent to Service of Process. (a) The Borrower and
each Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the

 

6



--------------------------------------------------------------------------------

Administrative Agent or any other Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against the
Borrower or any Guarantor or its properties in the courts of any jurisdiction.

(b) The Borrower and each Guarantor irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 16. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 21. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 21.

SECTION 22. Additional Guarantors. Pursuant to Section 5.09 of the Credit
Agreement, each Material Subsidiary (other than a Foreign Subsidiary) that was
not in existence or not a Material Subsidiary on the date of the Credit
Agreement is required promptly to enter into this Agreement as a Guarantor upon
becoming a Material Subsidiary. Upon execution and delivery after the date
hereof by the Administrative Agent and such a Subsidiary of an instrument in the
form of Annex I hereto, such Subsidiary shall become a Guarantor hereunder with
the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Agreement shall not require the consent of the Borrower or any
other Guarantor hereunder. The rights and obligations of the Borrower and each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Agreement.

SECTION 23. Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at

 

7



--------------------------------------------------------------------------------

any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Lender or Affiliate to or for the credit or the account of any Guarantor
against any or all the obligations of such Guarantor now or hereafter existing
under this Agreement and the other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
unmatured. The rights of each Lender under this Section 23 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
may have.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CONVERGYS CORPORATION, by  

 

Name:   Title:  

CONVERGYS CUSTOMER

MANAGEMENT GROUP INC.,

by  

 

Name:   Title:  

CONVERGYS INFORMATION

MANAGEMENT GROUP INC.,

by  

 

Name:   Title:   CONVERGYS CMG UTAH, INC., by  

 

Name:   Title:  

ENCORE RECEIVABLE

MANAGEMENT, INC.,

by  

 

Name:   Title:  

 

9



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by  

 

Name:   Title:  

 

10